Citation Nr: 1501980	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  09-23 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for arthritis of all joints.  

2.  Entitlement to an effective date prior to September 20, 2002, for the grant of service connection for open angle glaucoma in the left eye.  

3.  Entitlement to a higher rating for service-connected open angle glaucoma in the left eye.  

4.  Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to October 1979 and for 21 days in 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of April 2010 and November 2007 rating decisions of the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA).

In a July 2007 Board decision, the appeal with respect to the issue of entitlement to service connection for glaucoma in the left eye was granted.  The November 2007 rating decision reflects that the RO assigned September 20, 2002, as the effective date for the grant of service connection.  

The Veteran filed an appeal of both the effective date assigned for the grant of service connection and the initial evaluation assigned in the November 2007 rating decision.  The issue of entitlement to a higher rating for open angle glaucoma in the left eye has been recharacterized to comport with the evidence and this decision.  

In August 2014, the Veteran submitted a substantive appeal.  In this document, the Veteran states that his eye sight has interfered with his employment.  Under Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability is raised by the record.  The record here raises the issue of entitlement to TDIU.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim, which for the purpose of clarity is listed as a separate issue on the title page.  

In the same August 2014 substantive appeal, the Veteran appears to raise the issue of entitlement to compensation for diabetes mellitus based on medical care received at VA in 2008.  This issue is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The issues of entitlement to service connection for arthritis of all joints of entitlement to a higher rating for open angle glaucoma in the left eye, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Service department records which support the grant of service connection for left eye glaucoma were associated with the record after the October 1987 RO denial of service connection for left eye glaucoma.


CONCLUSION OF LAW

The criteria for an effective date of January 9, 1987, for service connection for glaucoma in the left eye have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.156(c); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appeal arises from the Veteran's disagreement with the effective date following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

The Veteran seeks an effective date prior to September 20, 2002, for the grant of service connection for glaucoma of the left eye.  The Veteran contends that the effective date for the grant of service connection for left eye glaucoma should be the date of his original claim in 1987.  For the reasons explained below, the Board agrees.

The Veteran filed a claim for left eye glaucoma on January 9, 1987.  This claim was denied in an October 1987 rating decision because there was no evidence of glaucoma during the Veteran's first period of active duty, and it was noted that "[e]fforts to obtain service medical records and verification of claimed active duty for the period from 5-3-83 to 5-23-83 have been fruitless."  The Veteran filed an application to reopen the claim in September 2002.  The May 2003 rating decision reflects that the claim was reopened but denied on the merits.  The Veteran appealed.

In a July 2007 decision, the Board reopened, and granted, the claim of service connection for left eye glaucoma.  In finding that new and material evidence had been presented, the Board noted that "the veteran's DD214 for his period of service in May 1983 was located by the service department.  See 38 C.F.R. § 3.156(c)."  Significantly, the grant of service connection was based primarily on the Veteran's DD214 showing he was medically discharged on May 23, 1983 together with VA treatment records dated on May 16, 1983, reflecting a diagnosis of glaucoma.  Thus, the grant of service connection was based, at least in part, on the DD214 that was associated with the claims file after the October 1987 rating decision.  

The November 2007 rating decision reflects that the effective date assigned for the grant of service connection for left eye glaucoma was September 20, 2002.  The date was noted to be the date of the claim on appeal.  

Pursuant to 38 C.F.R. § 3.156 (c), a final decision will be reconsidered when new and material evidence, in the form of service department records, results in the reopening of a claim.  The regulation further notes that "at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim . . ."  38 C.F.R. § 3.156(c)(1).  Further, "(a)n award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the previously decided claim."  38 C.F.R. § 3.156(c)(3).  

As the Veteran's claim for glaucoma in the left eye was decided based on newly discovered service department records, the Veteran's initial January 1987 claim for left eye glaucoma must be reconsidered.  38 C.F.R. § 3.156(c).  Because the claim was filed more than one year after separation in May 1983, the effective date for the Veteran's claim is the date of the claim, which is January 9, 1987.  See 38 U.S.C.A. § 5110 (b) (1) (West 2014); 38 C.F.R. § 3.400 (b) (2) (i) (2014). 


ORDER

An effective date of January 9, 1987, for the award of service connection for open angle glaucoma in the left eye is granted.


REMAND

The Veteran seeks service connection for arthritis of multiple joints.  Essentially, he maintains that arthritis had its onset during service.  

In the May 2010 notice of disagreement, he indicated that his osteoarthritis in his feet started during his first period of active duty.  In his substantive appeal, the Veteran stated that his arthritis started with a "trigger finger" due to highly repetitive or forceful use.  He added that his osteoarthritis symptoms in his spine after the first period of active duty were the reason he was unable to remain in the National Guard.  

At service entrance for the first period of active duty in September 1976, a history of "ortho" was noted.  Service treatment records reflect complaints of moderate to severe foot pain when wearing civilian foot gear in April 1979.  

Although the records contained in the service treatment records envelope include a June 1980 National Guard entrance examination report and a chest x-ray examination report, it is not clear that complete National Guard records have been requested.  His DD 214 for the second period of active duty reflects 2 months and 28 days of prior inactive service.  On remand, an attempt is to be made to obtain service records for the 2 months and 28 days of inactive service.  

A May 1986 VA treatment record reflects complaints of foot symptoms, and swelling was reported.  A July 1993 VA rheumatology record notes complaints of right knee pain and swelling for which he had been treated in the past.  A March 2004 VA treatment record reflects treatment for degenerative joint disease in the lower back and knee caused by trauma or the natural process of aging.  VA examination is warranted with respect to the nature and etiology of arthritis of the joints.  

As noted above, in an August 2014 substantive appeal, the Veteran claimed that his eye sight interfered with his employment.  Also, as a result of this Board decision, the Veteran is now in receipt of service connection for left eye glaucoma from January 9, 1987.  A medical opinion is needed to determine if the Veteran's service-connected left eye disability has precluded substantially gainful employment given the Veteran's education and work history at any time since January 9, 1987.  As the evidence obtained from this medical opinion may impact the issue of whether an increased rating is warranted for the Veteran's service-connected left eye glaucoma, the Board finds the issues inextricably intertwined and will remand the issue of entitlement to an increased rating for left eye glaucoma.

In addition, prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to attempt to locate any outstanding service treatment records, to specifically include National Guard records.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Ask the Veteran to identify any VA or non-VA healthcare provider who treated him for his left eye open angle glaucoma.  After securing any necessary authorization from him, obtain all identified treatment records, not already contained in the claims file.  If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA arthritis examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that arthritis had its onset during either period of active duty or within the initial year after separation from either period of active duty or is otherwise related to service.  In providing this opinion, the examiner must consider the Veteran's competent lay testimony regarding joint pain during and after service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Schedule the Veteran for an examination by an appropriately qualified medical professional to address the impact the Veteran's service-connected left eye glaucoma has on his ability to obtain and maintain substantially gainful employment.  The examiner should specifically be asked to address whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's service-connected left eye glaucoma has precluded substantially gainful employment at any point since January 9, 1987.  In providing this opinion, the examiner must consider the Veteran's education and work experience, but NOT his nonservice-connected disabilities or his age.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


